Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending in the current application. 
Claims 17-20 are withdrawn.
Response to Amendment
Applicant’s amendment of 10/15/20 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102a2 as being anticipated by Hu (US 2016/0013367).

providing an indium oxide target material (508), a tin target material (510), and a matrix (501, Fig. 5), which are discrete, in a depositing chamber (502);
in a vacuum environment (paragraph 50 and figure 5: applying vacuum through gas outlet 514).

The Examiner takes the position that generating oxygen particles and indium particles from a target surface of the indium oxide target material while generating tin particles from a target surface of the tin target material is inherent to the co-sputtering of an indium oxide target and tin target in Hu.  
In light of this inherency Hu further teaches depositing the oxygen particles, the indium particles, and the tin particles on a surface of the matrix 501 to form the indium tin oxide thin film [0052].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above in view of Ishikawa (US 6,284,382). 
Regarding claim 2, Hu teaches wherein oxygen particles and indium particles are generated from the target surface of the indium oxide target material while tin particles are generated from the target surface of the tin target material by sputtering in a magnetic field [0052].   However, Hu does not explicitly teach magnetron sputtering. 
Ishikawa teaches magnetron sputtering an ITO film (col. 2, ln. 53).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering of Hu by magnetron sputtering, as taught by Ishikawa, because it would provide a film layer system in which stress is easily dispersed and propagation of breakage is obstructed by the interface of each layer resulting in a film less susceptible to breakage (col. 2, ln. 60-65). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Ishikawa as applied to claim 2 above, and further in view of Weir (US 2014/0043666). 
and wherein tin content in the indium tin oxide thin film is adjusted by adjusting working power P1 loaded to the indium oxide target material and/or working power P2 loaded to the tin target material.  
Ishikawa teaches an ITO film formed using dual magnetron sputtering (col. 2, ln. 53). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering of Hu by providing dual magnetron sputtering, as taught by Ishikawa, because it would provide a film layer system in which stress is easily dispersed and propagation of breakage is obstructed by the interface of each layer resulting in a film less susceptible to breakage (col. 2, ln. 60-65). 
Ishikawa does not teach the tin content in the indium tin oxide thin film is adjusted by adjusting working power P1 loaded to the indium oxide target material and/or working power P2 loaded to the tin target material.  
Weir teaches tin content in the indium tin oxide thin film is adjusted by adjusting working power P1 loaded to the indium oxide target material and/or working power P2 loaded to the tin target material ([0046] because it would allow the composition of the film to be adjusted or corrected [0046]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dual magnetron sputtering of Hu by providing the tin content in the 
Regarding claim 4, Hu does not teach First Named Inventor: Qiping ZhangApplication No.:the working power P1 loaded to the indium oxide target material and the working power P2 loaded to the tin target material satisfies P1/P2 = 10:1-20:1 and P1 is greater than the a sputtering threshold of the indium oxide target material and P2 is greater than the a sputtering threshold of the tin target material.  
Weir teaches the working power of the sputtering targets is a result effective variable to effects the amount of material sputtered from each respective target and also the amount incorporated into the film.  Weir teaches that the working power is always above a sputtering threshold of the target material because it teaches material of each target to be incorporated into the deposited film [0046]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the working power P1 loaded to the indium oxide target material and the working power P2 loaded to the tin target material satisfies P1/P2 = 10:1-20:1 and P1 is greater than the a sputtering threshold of the indium oxide target material and P2 is greater than the a sputtering threshold of the tin target material since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Lin (US 2015/0075426).
 PVD [0045]. 
Lin teaches a multiple target dual pulsed laser deposition (304a-304d, Fig. 2c) system for simultaneously evaporating multiple targets (404a-404d, Fig. 3a).  Lin teaches that the intensity of the laser can be adjusting so that the ratio of compositions in the deposited film can be adjusted as desired [0031].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of physical vapor deposition of Hu by providing a PVD method of pulsed laser deposition wherein the tin content in the indium tin oxide thin film is adjusted by adjusting power P1' of laser irradiating the indium oxide target material and/or power P2' of laser irradiating the tin target material, as taught by Lin, because it would adjust the ratio of the composition on the substrate as desired [0030]. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Maeda (JP 57-178307)
Regarding claim 6, Hu does not teach the tin content in the indium tin oxide thin film is adjusted by adjusting an area of the target surface of the indium oxide target material and/or the an area of the target surface of the tin target material.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target area ratio of Hu by providing the tin content in the indium tin oxide thin film is adjusted by adjusting an area of the target surface of the indium oxide target material and/or the an area of the target surface of the tin target material, as taught by Maeda, because it would adjust the composition of the substrate as desired (Abstract). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Abe (US 2005/0239660).
Regarding claim 7, Hu teaches a substrate temperature between 20 and 30 degrees C.  
Abe teaches a sputtering deposition temperature with the substrate at 150 degrees or less because it would provide a superior surface smoothness [0011].  Therefore Abe teaches the matrix is heated to a temperature between 1000C and 250°C during deposition.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of depositing ITO of Hu by providing the matrix is heated to a temperature between 1000C and 250°C during deposition, as taught by Abe, because it would provide a film with superior smoothness [0011]. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2016/0013367). 
Regarding claim 8, Hu teaches wherein the indium oxide target material and the tin target material are provided on the same side of the matrix (501, Fig. 5); and wherein an an included angle First Named Inventor: Qiping ZhangApplication No.:between the target surface of the tin target material and the surface of the matrix is B and wherein 0<a<60 and 0<b<60 (Fig. 5). 
Regarding claim 9, Hu teaches the target surface of the indium oxide target material and the target surface of the tin target material are symmetrically provided relative to a perpendicular bisector of the matrix; and wherein the perpendicular bisector passes through the a center point of the surface of the matrix and is perpendicular to the surface of the matrix (501, Fig. 5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Shibamoto (US 2011/0168545). 
Regarding claim 10, Hu does not teach the indium oxide target material and the tin target material are set to rotate with a perpendicular bisector of the matrix as an axis, and the relative positions of the target surface of the indium oxide target material and the target surface of the tin target material are kept fixed during rotation; and wherein the perpendicular bisector passes through the a center point of the surface of the matrix and is perpendicular to the surface of the matrix.  
Shibamoto teach a first target (1001), and a second target (1002) are set to rotate with a perpendicular bisector (20) of the matrix as an axis (Fig. 10), 
and the relative positions of the target surface of the indium oxide target material and the target surface of the tin target material are kept fixed during rotation (Fig. 10);
and wherein the perpendicular bisector passes through the center point of the surface of the matrix and is perpendicular to the surface of the matrix (1003, Fig. 10, [0014]).  
; and wherein the perpendicular bisector passes through the a center point of the surface of the matrix and is perpendicular to the surface of the matrix, as taught by Shibamoto, because it would form a film of multiple layers on the substrate [0014]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Shibamoto as applied to claim 10 above, and further in view of Johnson (US 2003/0201164).  
Regarding claim 11, Hu does not teach the rotation has a rotation speed set to be 5-30 revolutions/minute.  
Johnson teaches depositing metal oxides when rotating a substrate table at 10 rpm because it would result in good uniformity over an 8 inch diameter wafer [0035].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rotation of the substrate of Hu by providing the substrate has a rotation speed set to be 5-30 revolutions/minute, as taught by Johnson, because it would provide a uniform film over the wafer. 
Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Shiino (JP 2010-251604). 
Regarding claims 12 and 14, Hu does not teach the indium oxide target material is a doped target material doped with a preset element.  
a total weight of the doped target material ([0042]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the indium oxide target of Hu by providing the indium oxide target material is a doped target material doped with a preset element, wherein the preset element comprises one or more metal elements, wherein doping proportions of the one or more metal elements are between 1% and 5% based on the a total weight of the doped target material, as taught by Shiino, because it would provide an indium containing metal oxide having stable characteristics including high mobility and high amorphous performance with stable characteristics as a TFT element (Abstract). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Shiino as applied to claim 12 above, and further in view of Inoue (US 2011/0315936). 
Regarding claim 13, neither Hu nor Shiino teaches the preset element comprises one or more magnetic elements,First Named Inventor: Qiping ZhangApplication No.: -5- wherein doping proportions of the one or more magnetic elements are between 0.5% and 2.5% based on a total weight of the doped target material.  
Inoue teaches a sintered indium oxide target containing at least one of Ni or Co [0167] at an atomic ratio of 1 to 10% [0095] the preset element comprises one or more magnetic elements,First Named Inventor: Qiping ZhangApplication No.: -5- wherein doping proportions of the one or more magnetic elements are between 0.5% and 2.5% based on a total weight of the doped target material [0168].  
a total weight of the doped target material, as taught by Inoue, because it would provide a thin film with an electron carrier concentration less than 1018 cm3 and provide a sputtering target with improved conductivity to form a film with a DC sputtering method ([0024], [0031]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Yosu (US 6,174,597). 
Regarding claim 15, Hu does not teach a discrete doping element target material is further provided in the depositing chamber; and doping element particles are generated from the doping element target material, and form a doped indium tin oxide thin film on the surface of the matrix together with the oxygen particles, the indium particles, and the tin particles.  
However, Hu teaches more than two target can be used for depositing its thin film ([0048]). 
Yosu teaches an InSnO target and CoPt target are co-sputtered to from a magnetic recording layer (col. 27, ln. 14-28).  Therefore Yosu teaches a discrete doping element target material is further provided in the depositing chamber; and doping element particles are generated from the doping element target material, and form a doped indium tin oxide thin film on the surface of the matrix together with the oxygen particles, the indium particles, and the tin particles.  
. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Fukushima (JP 08-013140) and  Rikuta (JP 2013-237908)
Regarding claim 16, Hu does not teach how its Sn target and InO target are made. 
Fukushima teaches an indium oxide target is prepared in a manner of metal oxide sintering (Abstract).
Rikuta teaches a Sn-Nb sputtering target prepared in a manner of powder metallurgy (Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the indium oxide target of Hu by providing the indium oxide target material is prepared in a manner of metal oxide sintering, as taught by Fukushima, because it would provide a sputtering target with low resistivity (Abstract of Fukushima),
and to modify the tin target of Hu by providing the tin target material is prepared in a manner of powder metallurgy, as taught by Rikuta because it would provide a sputtering target with reduced abnormal discharge, improved crack resistance and high strength (Abstract of Rikuta).

Response to Arguments
	Applicant argues in the remarks that Hu, as discussed above, does not teach a vacuum environment, as required by the claims as instantly amended, as Hu discloses using an oxidizing ambient (paragraph 52).  Applicant’s arguments appear to imply that an oxidizing atmosphere and vacuum atmosphere are somehow mutually exclusive.  It is unclear from these arguments why Applicant believes this to be the case.  This is believed to be incorrect for two reasons.  
First, Hu explicitly discloses the chamber in which its process is performed has a vacuum outlet.  A chamber operating with a vacuum outlet is a vacuum environment.
Second, the instant application itself REQUIRES an oxidizing atmosphere – ‘generating oxygen particles… from a target surface’ and ‘depositing the oxygen particles’ (instant claim 1).  Oxygen is, by definition, an oxidizing agent.  Therefore either the instant claims are contradictory, by requiring oxygen to be released into the chamber and also requiring a vacuum environment, or a vacuum environment does not actually preclude oxygen or other oxidizing elements from being present.
Because the instant specification does not contain any special definition of ‘vacuum environment’ that would preclude using the standard definition of one of ordinary skill in the art, Applicant’s arguments are not found persuasive.  Hu explicitly discloses using a vacuum connection to its chamber.  It is therefore a vacuum environment.  Applicant makes a similar argument with respect to Yoshikawa, which is similarly not found persuasive.
Applicant additionally argues that Abe teaches high pressures (1 Pa or more) and therefore is incompatible with or teaches away from a vacuum environment.  One Pascal (Pa) is 9.8x10-6 atmospheres (atm).  An atmosphere (1 atm) is defined as ‘standard pressure’ at sea 
Additionally, Abe explicitly discloses obtaining a pressure of 10 Pa or less within a vacuum vessel brought to ‘high vacuum’ (paragraph 7).  Therefore, because of this explicit disclosure, together with the other reasons listed above, Applicant’s arguments with respect to Abe precluding a vacuum environment are not found persuasive.
Applicant argues in the remarks that Johnson cannot be relied upon because the reference discloses “materials and deposition methods that are completely different” than the methods in the instant application.  It is unclear from these arguments as to why a one of ordinary skill in the art would not accept a teaching of rotating a substrate during a coating process to increase uniformity would be equally applicable to any deposition material.  Additionally, Johnson is explicitly directed towards deposition of transparent conductive metal oxides (abstract).  The Indium Tin Oxide film of the instant application is a transparent conductive metal oxide.  ITO is mentioned repeatedly by Johnson as an alternative prior art material similar to the materials it is depositing (paragraphs 9-10).  The rotation and uniformity mechanism of Johnson would likely be recognized as transferable between these not wholly “completely different” materials.  As to the argument of Johnson being a completely different 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794